IN THE SUPREME COURT OF THE STATE OF DELAWARE

 GARY W. PLOOF,                          §
                                         §   No. 48, 2018
         Defendant Below,                §
         Appellant,                      §   Court Below—Superior Court
                                         §   of the State of Delaware
         v.                              §
                                         §   Cr. ID No. 111003002
  STATE OF DELAWARE,                     §
                                         §
         Plaintiff Below,                §
         Appellee.                       §

                            Submitted: September 12, 2018
                            Decided:   September 18, 2018

Before VALIHURA, SEITZ and TRAYNOR, Justices.

                                     ORDER

      This 18th day of September, 2018, after careful consideration of the parties’

briefs, and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for reasons stated in its

December 28, 2017 Memorandum Opinion and for the additional reasons set forth

below.

      A motion for post-conviction relief, unless asserting a newly recognized and

retroactively applicable right, may not be filed more than one year after the judgment

of conviction is final. Appellant Gary Ploof’s judgment of conviction became final

in 2004, and the second post-conviction relief motion summarily dismissed below

was filed in 2014. Therefore, the Superior Court correctly concluded that Ploof’s
amended second motion for post-conviction relief was procedurally barred as an

untimely and successive motion. We expressly reject Ploof’s contention that his

2017 resentencing as a result of our holdings in Rauf v. State1 and Powell v. State 2

restarted the post-conviction relief clock with respect to the underlying convictions.

And because Ploof did not show that new evidence exists that creates a strong

inference that he is actually innocent, the Superior Court’s summary dismissal of

Ploof’s second post-conviction relief motion was proper.

       Ploof also claims that the current iteration of Superior Court Criminal Rule 61

is unconstitutional because it fails to provide him an adequate state remedy to

address the constitutional violations that allegedly infected his trial. We disagree.

We previously addressed this question in Turnage v. State,3 where Turnage argued

that the amended Rule 61 denied her due process of law and meaningful access to

the courts:

       The United States Supreme Court has held that “[s]tates have no
       obligation to provide [postconviction] relief.”

       Thus, Turnage is arguing about the extent to which the State has
       afforded a right to postconviction relief that it does not have to afford
       at all. Therefore, the amended Rule 61 provides more due process and
       access to the courts than is constitutionally required. Moreover, the
       amended form of Rule 61 still provides a broad right to file a first
       petition within “one year after the judgment or conviction is final,” and
       even allows successive petitions in the compelling circumstance when

1
  145 A.3d 430 (Del. 2016) (per curiam).
2
  153 A.3d 69 (Del. 2016 (per curiam).
3
  2015 WL 6746644 (Del. Nov. 4, 2015) (unpublished table decision).


                                             2
         a person “pleads with particularity that new evidence exists that creates
         a strong inference that the movant is actually innocent” or “that a new
         rule of constitutional law, made retroactive to cases on collateral review
         . . . , applies to the movant’s case.”

         As we recognized in Turnage, Rule 61 does not foreclose all possibilities of

post-conviction relief; it simply requires that such challenges be brought together

and filed within a one-year period. Because Rule 61 provides more extensive due

process safeguards than are constitutionally required, Ploof’s argument is without

merit.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                          BY THE COURT:



                                          /s/ Gary F. Traynor
                                          Justice




                                             3